       Case 5:17-cv-07082-BLF Document 193 Filed 08/08/19 Page 1 of 2



 1   RANDOLPH GAW (S.B. #223718)
     rgaw@gawpoe.com
 2   MARK POE (S.B. #223714)
     mpoe@gawpoe.com
 3   SAMUEL SONG (S.B. #245007)
     ssong@gawpoe.com
 4   VICTOR MENG (S.B. #254102)
     vmeng@gawpoe.com
 5   FLORA VIGO (S.B. #239643)
     fvigo@gawpoe.com
 6   GAW | POE LLP
     4 Embarcadero, Suite 1400
 7   San Francisco, CA 94111
     Telephone: (415) 766-7451
 8   Facsimile: (415) 737-0642
 9   Attorneys for Plaintiffs AdTrader, Inc., Classic and
     Food EOOD, LML CONSULT Ltd., Ad Crunch
10   Ltd., Fresh Break Ltd., and Specialized Collections
     Bureau, Inc.
11
12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15
16    ADTRADER, INC. et al.,                           Case No. 5:17-CV-07082-BLF
17                          Plaintiff,                 PLAINTIFFS’ RESPONSE TO GOOGLE’S
                                                       ADMINISTRATIVE MOTION FOR A
18           v.                                        PROTECTIVE ORDER PURSUANT TO
                                                       CIVIL LOCAL RULE 7-11
19    GOOGLE LLC,
20                          Defendant.
21
22
23
24
25
26
27
28
                                                              PLTFS’ RESPONSE TO GOOGLE ADMIN MOT.
                                                                              FOR PROTECTIVE ORDER
                                                                           CASE NO. 5:17-CV-07082-BLF
       Case 5:17-cv-07082-BLF Document 193 Filed 08/08/19 Page 2 of 2



 1           Plaintiffs disagree with Google’s contention that FRCP 26(b)(5)(B) requires Plaintiffs to
 2   accede Google’s request to substitute a redacted version of the disputed document in the Court’s
 3   file. Plaintiffs understand that rule to relate to disclosures by the receiving party to experts, legal
 4   services vendors, and the like and not to disclosures to the Court itself through filings. Given
 5   Plaintiffs’ understanding of this rule and Plaintiffs’ contention that Google waived privilege as to
 6   this document because (among other reasons) Plaintiffs had either copy and pasted the allegedly
 7   privileged email or quoted the entirety of that allegedly privileged email in four different filings
 8   made with the court six months ago, without complaint from Google, Plaintiffs oppose
 9   substituting the redacted documents for the unredacted documents currently under seal in the
10   Court’s files.
11           Plaintiffs agree with Google, however, that the Court need not resolve this motion until
12   after resolving the parties forthcoming joint discovery letter brief regarding whether Document
13   16152 is attorney-client privileged. The parties have already tried to informally resolve this
14   dispute in good faith and are currently going through the formal meet and confer process for that
15   letter brief.
16
17           Dated: August 8, 2019                         GAW | POE LLP

18
19                                                         By:
                                                                  Randolph Gaw
20                                                                Attorneys for Plaintiffs AdTrader, Inc.,
                                                                  Classic and Food EOOD, LML
21                                                                CONSULT Ltd., Ad Crunch Ltd., Fresh
                                                                  Break Ltd., and Specialized Collections
22                                                                Bureau, Inc.
23
24
25
26
27
28
                                                                   PLTFS’ RESPONSE TO GOOGLE ADMIN MOT.
                                                       -1-                         FOR PROTECTIVE ORDER
                                                                                CASE NO. 5:17-CV-07082-BLF
